Citation Nr: 1135433	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for residuals of heat exhaustion and heat exposure.

5.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active, honorable service from January 5, 1998 to November 2, 2003.  He had other than honorable service from November 3, 2003 through April 14, 2006.  By an administrative decision dated May 2007, the Department of Veterans Affairs (VA) found that the Veteran's service from November 3, 2003, through April 14, 2006 was terminated under a bad conduct discharge due to his pattern of willful and persistent misconduct.  See 38 C.F.R. § 3.312(d)(4) (2010).  It was concluded his discharge was a bar to compensation benefits under 38 C.F.R. § 3.312(d)(4), but not under 38 C.F.R. § 3.312(c).  The administrative decision further noted the Veteran was entitled to health care for any disabilities determined to be service-connected for the period from November 3, 2003, through April 14, 2006.  This decision addresses only the Veteran's claim for compensation benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VA Regional Office (RO) that denied the Veteran's claims for service connection for the disabilities at issue.  When this case was previously before the Board in September 2010, it was remanded in order to afford the Veteran the opportunity to report for a travel board hearing.  That hearing was conducted before the undersigned in March 2011.

During the hearing before the undersigned, the Veteran withdrew his claims for service connection for bilateral hearing loss and an acquired psychiatric disability.  Accordingly, this decision is limited to the issues set forth on the cover page.

The claim for service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence establishes that a back disability, to include arthritis, was first demonstrated following the Veteran's period of service that ended on November 2, 2003, and is not etiologically related to his period of honorable service.  

2.  The competent and probative medical evidence establishes that a right knee disability was first demonstrated following the Veteran's period of service that ended on November 2, 2003, and is not etiologically related to his period of honorable service.  

3.  The Veteran was treated one time during his period of honorable service for heat exhaustion and this condition resolved without residual disability.

4.  Residuals of heat exhaustion have not been demonstrated following the Veteran's discharge from service.

5.  The Veteran's preexisting bilateral pes planus did not increase in severity during his period of honorable service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active, honorable service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A right knee disability was not incurred in or aggravated by active, honorable service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303(2010).

3.  Residuals of heat exhaustion were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010).

4.  Bilateral pes planus was not incurred in or aggravated by active, honorable service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a May 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, the report of a VA examination, and the Veteran's testimony at a hearing before the undersigned.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).


	I.  Back disability 

The Veteran claims he first hurt his back while he was in basic training, and that he has arthritis.  He states he was on a trail and felt his back pop.  He reports he went to the emergency room at that time.  He maintains his back disability is due to having to carry heavy equipment, running and the field exercises he performed while in service. 

The evidence supporting the Veteran's claim includes his statements and some of the medical evidence of record.  The service treatment records from the Veteran's period of service from November 3, 2003 to April 14, 2006 reveal he was seen in July 2005 for complaints of low back pain.  The assessment was backache.  He was released with duty/work limitations for two days, and was not to undergo physical training or running.  He reported intermittent low back pain for five years in August 2005.  Later that month, the Veteran stated the first time he had injured his back was in basic training while lifting trails.  The Veteran again reported low back pain when seen the next day.  There was reference to a trauma from heavy lifting in 1998.  Also in August 2005, the diagnosis history included lower back sprain.  It was indicated in November 2005 that the Veteran sustained back pain while lifting an artillery trail in basic training in 1998.  He said he ignored it in order to be able to finish his training.  He had experienced intermittent low back pain, but it was tolerable and he decided to endure it.  Magnetic resonance imaging of the lumbar spine in November 2005 revealed multilevel spondylotic disease.  

The Veteran was afforded a general medical examination by the VA in July 2007.  He related his back problems had their onset in basic training and had gradually been getting worse.  Following an examination, the diagnosis was lumbosacral strain.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence.  The service treatment records from the period of service ending November 2, 2003 show no complaints or findings pertaining to the back.  The Board observes that when he initially reported back problems in July 2005, the Veteran stated he had experienced low back pain for two weeks.  He made no mention of long-standing back complaints or any injury during basic training.  A clinical evaluation of the spine on the separation examination in October 2005 was normal.  

The Veteran was seen in November 2005 for a Medical Evaluation Board for low back pain.  It was noted he had a chronic history of focal back pain, with no numbness.  He denied any acute trauma three years ago when the pain started.  It was reported he had not undergone any treatment for his back pain.  An examination shows range of motion of the lumbosacral spine was normal.  The assessment was lumbago.  It was indicated that X-rays and magnetic resonance imaging were also normal.  In light of never having had any treatment for pension benefits, and no orthopedic definable pathology, it was considered unlikely the Veteran's pain was a boardable condition.  

The Board points out the Veteran has provided conflicting statements regarding the onset of his back disability.  When he first sought treatment for his back in July 2005, the Veteran asserted his low back pain started two weeks earlier.  He subsequently claimed to have had back problems since basic training.  He has also alleged he had an injury in basic training.  However, during the hearing before the undersigned in March 2011, the Veteran testified his back problems were due to running and carrying heavy equipment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

The Board observes that the Veteran completed a report of medical assessment in September 2000.  He specifically denied having suffered any injury or illness while on active duty for which he did not seek medical care.  In light of the contradictions in the Veteran's accounts of his back problems, the Board concludes he is not credible regarding the onset of any back disability.  The fact remains the competent and probative evidence fails to establish the Veteran has a back disability that is related to his period of service from January 5, 1998 to November 2, 2003.  In addition, arthritis of the back was not documented within one year of this period of honorable service.

The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his back disability.  To the extent the Veteran contends such condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's back disorder is related to service, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Right knee disability 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records from the Veteran's period of service beginning on November 3, 2003 disclose the Veteran complained of right knee pain for seven years in August 2005.  Later that month, the Veteran again asserted he had had problems with his right knee for several years.  Also in August 2005, the Veteran was noted to have patellofemoral pain syndrome of the right knee.

On the VA examination in July 2007, the Veteran related he first developed pain in the left knee in 1999 and then in the right knee after running and playing basketball.  The diagnosis was chondromalacia patella of the right knee.  Service treatment records reflect that these complaints were only for the left knee.  At the time no right knee complaints were recorded.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical records.  The service treatment records from the Veteran's period of service that ended on November 2, 2003 reveal no complaints or findings concerning the right knee.  Again, as noted, there were left knee complaints recorded, but none for the right knee.

The only evidence supporting the Veteran's claim consists of his statements.  There is no competent and probative evidence linking the Veteran's current right knee disability to his period of service from January 5, 1998, through November 2, 2003.  It is not disputed the Veteran sought treatment for right knee complaints during his subsequent period of service; however, he is not eligible for compensation benefits based on such service.  There is no showing of right knee abnormality in the first period of service.

The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his right knee disability.  To the extent the Veteran contends such condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran has given a history of right knee problems in the first period of service.  This is not deemed credible in view of the absence of findings until 2005.  It is significant that the left knee pathology was specifically noted and was related to a sports injury.  In view of that and the other records on file, his history of right knee problems during this period of service is not credible.

      III.  Residuals of heat exhaustion and exposure 

The Veteran asserts he was treated for heat exhaustion during service and that he gets overheated very quickly if he is outside in the summer and that he gets dizzy.

The evidence supporting the Veteran's claim includes his statements and some of the medical evidence of record.  The service treatment records disclose the Veteran was seen in June 1998 with a heat injury.  He reported he was light-headed and dizzy.  He received two liters of fluid in the field.  He presented to the emergency room with complaints of nausea and vomiting, as well as abdominal cramps.  He denied cramps at that time.  He had not voided since early that morning.  He was referred for additional evaluation that day.  The diagnosis was heat exhaustion.  The Veteran asserted he had dizzy spells on a report of medical history in October 2005.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  While the Veteran claimed in October 2005 that he gets dizzy, the separation examination found no pertinent abnormality.  There was no reference to heat exhaustion. 

On his initial claim for service connection submitted in July 2006, the Veteran referred only to the treatment he received for heat exhaustion in June 1998.

On a VA general medical examination in July 2007, the Veteran stated he was treated with intravenous fluids for a heat injury in service.  He acknowledges the condition had resolved and he had no complaints on the examination.  The diagnosis was heat injury/heat exhaustion, resolved.  

The only probative evidence supporting the Veteran's claim consists of his own statements.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has residuals of heat exhaustion, the preponderance of the evidence is against the claim and service connection is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, the medical evidence does not support the claim.

	IV.  Bilateral pes planus 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The Veteran's feet were evaluated as abnormal on the enlistment examination in November 1997.  Pes planus was noted, and it was indicated it was mild and asymptomatic.  The only other reference in the service treatment records to pes planus was in August 2005 when the Veteran was seen for flat feet.  While he related he had foot trouble on a report of medical history in October 2005, the feet were evaluated as normal on the separation examination in October 2005.  

On his claim for service connection received in July 2006, the Veteran indicated he was first treated for flat feet in August 2005. 

The Veteran was examined by the VA in July 2005.  He complained of both feet since 2005.  The diagnosis was bilateral flat feet.

Since the entrance examination demonstrates the Veteran had pes planus, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting pes planus increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The evidence demonstrates the Veteran did not seek treatment for pes planus during his period of service from January 5, 1998, through November 2, 2003.  He has acknowledged the only treatment during service was in August 2005, during the period of service for which he is precluded from receiving compensation benefits.  

Inasmuch as the most probative evidence fails to establish the Veteran's preexisting bilateral pes planus increased in severity during the period of service from January 5, 1998, through November 2, 2003, the preponderance of the evidence is against the claim and service connection is denied.

      
V.  Other considerations

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disability, a right knee disability, residuals of heat exhaustion and heat exposure and for bilateral pes planus is denied.


REMAND

The Veteran also asserts service connection is warranted for a left knee disability.  The service treatment records disclose the Veteran was seen for complaints of left knee pain of three weeks duration in May 2001.  No previous injury to the left knee was reported.  An examination revealed no deformity, ecchymosis or erythema.  There was edema.  Muscle strength was 5/5.  He related he had left knee pain of three days duration in October 2002.  He stated he had been injured while playing sports.  He related he felt a pop.  The assessment was medial collateral ligament strain of the left knee.  The record also reflects was treated for left knee complaints during the period of service from November 3, 2003 through April 14, 2006.  He variously reported in August 2005 his left knee complaints had been present for several years or seven years.  Magnetic resonance imaging of the left knee in September 2005 revealed a complete anterior cruciate ligament tear, degenerative changes and chondromalacia patella.  

The pertinent diagnosis following the July 2007 VA general medical examination was complete tear of the anterior cruciate ligament and chondromalacia patella of the left knee.

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's current left knee disability.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or more) that the left knee disability is related to his complaints during the period from January 5, 1998 through November 2, 2003.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


